United States Court of Appeals
                                                                          Fifth Circuit

                                                                       FILED
                  IN THE UNITED STATES COURT OF APPEALS              April 27, 2005

                          FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                          _____________________
                                                                       Clerk
                               No. 04-51115
                          _____________________
UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
FRANCISCO FERRER-CASTANEDA
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1090-ALL
                          ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

      IT IS ORDERED that appellee’s unopposed motion to vacate the
sentence is GRANTED.
      IT IS FURTHER ORDERED that appellee’s unopposed motion to
remand to district court for resentencing in light of the Supreme
Court’s opinion in Booker and this Court’s opinion in Mares is
GRANTED.
      IT IS FURTHER ORDERED that appellee’s unopposed motion to
extend time to file appellee’s brief 14 days from the Court’s
denial of appellee’s motion to vacate and remand is DISMISSED as
moot.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.